DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 17/219,154 03/31/2021
17/219,154 is a CON of 16/838,879 04/02/2020 ABN
16/838,879 is a CON of 15/875,860 01/19/2018 ABN
15/875,860 is a CON of 14/385,144 09/12/2014 ABN
14/385,144 is a 371 of PCT/US2013/030515 03/12/2013
PCT/US2013/030515 has PRO 61/609,783 03/12/2012
	Claims 1-5 are pending.

Claim Objections
	Claims 1-3 contain several instances where a space is missing between words.  For example, “lecithinto” in the second line of claim 1, “glycosideis” in the second to last line of claim 1, “thevaccine” in claim 2, and “glycosideand” in the second line of claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the vaccine is used to elicit an immune response.  This limitation is unclear because the claim does not recite how the use is performed.  Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness because it merely recites a use without any active, positive steps delimiting how the use is actually practiced.  MPEP 2173.05(q).  Claims 2-5 are included in this rejection because they depend from claim 1 and incorporate by reference all the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber (US 2008/0292663 A1, November 27, 2008) and Gerber (US 6,676,958 B2, January 13, 2004) in view of Walker (US 5,972,339, October 26, 1999).
Gerber ‘663 teaches an adjuvant composition comprising a calcium compound, lecithin, and an acrylic polymer, and administration of the composition to a subject.  See abstract.  The lecithin and polymer and calcium phosphate are suspended in saline or water, and the three components are mixed together using conventional methods such as a blender.  Paragraphs [0044] – [0045].  The lecithin and polymer are each present up to about 10% by weight (claims 1-10).  The adjuvant can be used in combination with other adjuvants such as ISCOMs at a concentration of less than about 1% by weight [0046].  Probiotics can be included at a concentration from about 103 to 108 CFR each [0047].  The adjuvant is used for delivery of adjuvants such as DNA [0049].  The adjuvant composition is for adsorbing onto mucosal surfaces [0051].  Formulations can include aqueous solutions or suspensions as oily suspensions [0059].  The composition can be sterilized by filtration or by incorporating sterilizing agents into the composition [0059].  
Gerber ‘958 teaches an adjuvant for vaccines comprising lecithin and a polyacrylic acid (see abstract).  Each are present at up to 10% by weight (see claims).  When the acrylic polymer and lecithin are combined, a matrix, or net-like structure is formed (column 7, lines 66-67).  Like the Gerber ‘663 composition, the Gerber ‘958 composition can contain ISCOMs, probiotics, and DNA (column 7), and calcium phosphate (column 9, lines 29-33).  The adjuvant compositions can be sterilized by autoclaving or microwaving prior to the hydration step, which also improves their suspending ability (column 7, lines 41-51).
The Gerber references do not teach that Quil A and cholesterol are added to the composition.
Walker teaches that an ISCOM is a cage-like structure formed spontaneously on mixing cholesterol and Quil A.  See column 4, lines 34-38.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add an ISCOM to the adjuvant compositions prepared in the Gerber references because each Gerber reference teaches that ISCOMs may be added.  The ISCOM is at less than 1% by weight, and the lecithin and polymer are each present up to 10% by weight, so the ISCOM is less than 10% of the lecithin and polymer combined.  Gerber ‘663 teaches that the adjuvant compositions are prepared by hydrating the components and then mixing them, so the skilled artisan would include the ISCOM in that mixture.  The skilled artisan would add probiotics before autoclaving or microwaving so that the probiotics would not become inactivated.  A filtration step is optional, and can be replaced by addition of sterilizing agents, so it would have been obvious to prepare the vaccine in the absence of filtration.  An oily composition is an option, but so is an aqueous formulation, so it would have been obvious to prepare the vaccine without additional oils or lipids.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623